In The

                              Court of Appeals
                    Ninth District of Texas at Beaumont
                          ____________________
                             NO. 09-15-00266-CV
                          ____________________


               IN RE COMMITMENT OF JESSE LEE DAVIS

_______________________________________________________         ______________

                    On Appeal from the 435th District Court
                         Montgomery County, Texas
                       Trial Cause No. 14-09-10425 CV
________________________________________________________         _____________

                         MEMORANDUM OPINION

      Jesse Lee Davis appeals from a jury verdict that resulted in his civil

commitment as a sexually-violent predator. See Tex. Health & Safety Code Ann. §

841.001–.151 (West 2010 & Supp. 2016) (the SVP statute). In two issues, Davis

contends the evidence is legally and factually insufficient to support the jury’s

verdict. We conclude Davis’s issues are without merit, and we affirm the trial

court’s judgment.




                                       1
      Under the SVP statute, the State bears the burden of proving that a person is

a sexually-violent predator beyond a reasonable doubt. See Tex. Health & Safety

Code Ann. § 841.062(a) (West 2010). In reviewing legal sufficiency challenges,

we assess the evidence in the light that most favors the jury’s verdict to determine

whether the jury could rationally find that the individual who is the subject of the

commitment proceeding is a sexually-violent predator. In re Commitment of

Mullens, 92 S.W.3d 881, 885 (Tex. App.—Beaumont 2002, pet. denied). In

reviewing the jury’s verdict, we must keep in mind that it was the jury’s

responsibility to fairly resolve any conflicts in the testimony and to weigh the

evidence for and against the finding being appealed. Id. at 887. In reviewing

factual sufficiency challenges in SVP commitment cases, we must determine

whether the jury’s verdict rests on such weak evidence that although constituting

legally sufficient evidence that the individual is a sexually-violent predator, the

individual should nonetheless receive another trial. In re Commitment of Day, 342
S.W.3d 193, 213 (Tex. App.—Beaumont 2011, pet. denied).

      The evidence from Davis’s trial established that Davis had been convicted of

three sequential sexually-violent offenses prior to the trial. In his appeal, Davis

does not argue that the State failed to prove that he is a repeat-sexually-violent

offender. Instead, in his first issue, Davis argues that the evidence is legally


                                         2
insufficient to support the jury’s conclusion that he is dangerous to the extent that

he does not presently have the ability to control his sexual impulses.

      We disagree that the record contains insufficient evidence to support the

jury’s conclusion that Davis is dangerous because he lacks the present ability to

control his sexual impulses. In addition to the evidence of Davis’s past sexually-

violent offenses, the evidence before the jury included the testimony of Dr. David

Self, a psychiatrist who evaluated Davis. Dr. Self testified during the trial that

based upon his education, training, experience, and the methodology he employed

in reviewing Davis’s case, Davis suffers from a behavioral abnormality that makes

him likely to engage in another predatory act of sexual violence. Dr. Self explained

the methodology he employed in reviewing Davis’s case, indicating that the

methodology he followed is the same methodology followed by other experts that

conduct sexually-violent-predator evaluations in Texas. Dr. Self also explained that

he reviewed a referral packet on Davis, which included Davis’s law enforcement

records, prison records, and sex-offender-treatment records. Dr. Self also testified

that he reviewed a psychological evaluation on Davis, risk assessment testing on

Davis, and depositions that were taken in Davis’s civil commitment case. Dr. Self

also personally interviewed Davis prior to the trial. Dr. Self explained that when

conducting evaluations in civil commitment cases, he considers all of the

information he has about the person in evaluating whether the person can control
                                          3
his sexual urges. The records Dr. Self reviewed in Davis’s case included records

from a psychologist, Dr. Jason Dunham. According to Dr. Self, Dr. Dunham

thought that the risk Davis would reoffend was high. Additionally, Dr. Self

explained that Davis’s lack of control over his sexual behavior could be inferred

from Davis’s history, which shows that Davis had committed sexual offenses while

he was under supervision. Dr. Self explained that he knew that Davis was being

treated in a sex-offender-treatment program; nevertheless, Dr. Self explained that

Davis had not completed the program, and he stated that Davis had not received

sufficient treatment at the time of trial to cause him to change his opinion that

Davis is a sexually-violent predator. Dr. Self also explained that in forming his

opinions, he considered a variety of factors that he felt reduced the risk that Davis

would reoffend, including that Davis was fifty-nine years old at the time of the

trial. Dr. Self explained that recidivism statistics reflect a general recidivism risk

for individuals, as a group, who are between sixty and sixty-nine years of age of

five to ten percent. In summary, the record reflects that Dr. Self considered both

positive and negative factors in forming his opinion that Davis would likely

reoffend.

      Dr. Self diagnosed Davis with pedophilia, and stated that pedophilia is a

lifelong condition. In reviewing the evidence the jury considered, the jury was

entitled to agree with Dr. Self that Davis would likely commit another sexually-
                                          4
violent offense. Dr. Self explained that the treatment Davis had received prior to

the trial had not equipped Davis with sufficient tools to enable Davis to control his

sexual urges.

      The evidence before the jury included Davis’s testimony. Davis testified that

he could control his sexual urges, but the jury was not required to accept his

testimony. See In re Commitment of Barbee, 192 S.W.3d 835, 842 (Tex. App.—

Beaumont 2006, no pet.). Given the other testimony before the jury regarding

Davis’s prior sexually-violent offenses and the testimony of Dr. Self, the jury

could rationally reject Davis’s testimony that he did not believe he would reoffend.

Id.

      We conclude that Dr. Self’s testimony was neither baseless nor too

conclusory to support the jury’s finding that Davis is a sexually-violent predator.

Viewing the evidence in the light most favorable to the verdict, we hold that a

rational jury could have found, beyond a reasonable doubt, that Davis is a sexually-

violent predator. See Tex. Health & Safety Code Ann. § 841.062(a); see also

Kansas v. Crane, 534 U.S. 407, 413 (2002); Mullens, 92 S.W.3d at 885. We

overrule issue one.

      In issue two, Davis contends the evidence is factually insufficient to support

the jury’s finding that Davis is a sexually-violent predator. Pointing to Dr. Self’s

statements that Davis had been a model prisoner and that Davis had nearly
                                         5
completed the sex-offender-treatment program that he was taking while

imprisoned, Davis argues that his ability to control his sexual urges while

imprisoned shows that he currently has no serious difficulty controlling his sexual

impulses. However, the jury was entitled to consider that Davis had not had any

opportunities to commit sexual offenses while incarcerated. As the sole judge of

the credibility of the witnesses and the weight to be given their testimony, the jury

was entitled to resolve any conflicts and contradictions that existed in the evidence.

See Barbee, 192 S.W.3d at 842. Weighing all of the evidence admitted in Davis’s

trial, we conclude the jury’s verdict finding that Davis is a sexually-violent

predator does not present a significant risk that the jury’s verdict is wrong such that

Davis should receive another trial. See Day, 342 S.W.3d at 213. We overrule issue

two, and we affirm the trial court’s judgment and order of civil commitment.

      AFFIRMED.



                                              ________________________________
                                                      HOLLIS HORTON
                                                            Justice


Submitted on March 11, 2016
Opinion Delivered December 8, 2016

Before Kreger, Horton, and Johnson, JJ.


                                          6